Citation Nr: 0525992	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-16 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected death pension benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The veteran had active military service from October 1950 to 
April 1952.  He died in October 1996.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

As requested by the appellant, a videoconference hearing 
before the Board was scheduled to be held in November 2004.  
However, on the day the hearing was scheduled, it was 
reported that the appellant had requested that the hearing be 
cancelled.  


REMAND

The appellant seeks a VA death pension as the surviving 
spouse of a deceased veteran.  She has been denied by the RO 
due to excessive income.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2004).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in 


which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. §§ 3.271(a), 3.272 (2004).

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2).

In this case, the RO determined that the appellant's income 
is in excess of the specified annual maximum rate.  By the 
April 2004 statement of the case, the RO stated that the 
appellant's income for the year 2002 was $8448, based on her 
award of Social Security Administration (SSA) disability 
benefits at a rate $704 per month.  In this regard, the RO 
indicated that in 2002, the VA provided nonservice-connected 
death pension for surviving dependent spouses with income up 
to $6407.  Thus, the RO found that the appellant's income of 
$8448 exceeded the limit set by law for a surviving spouse.  
In addition, the RO also noted that for the year 2003, the 
appellant's income was $8564, based on her award of SSA 
disability benefits at a rate of $712.70 per month.  The RO 
stated that in 2003, the VA provided nonservice-connected 
death pension for surviving dependent spouses with income up 
to $6497.  Therefore, RO found that the appellant's income of 
$8448 exceeded the limit set by law for a surviving spouse.  
The RO noted that even when exclusions were taken from the 
appellant's income for Medicare payments, her income was 
still substantially in excess of the limit of $6497.      

In December 2004, the Board received a statement in support 
of claim (VA Form 21-4138) from the appellant, with attached 
copies of certificates of adoption.  In the statement, the 
appellant indicated that she was submitting evidence of her 
three dependents.  The attached certificates of adoption 
showed that the appellant adopted a female child (born on 
August [redacted], 1996) in December 1998, and a second female child 
(born on August [redacted], 1998) in March 2000.  Although there is no 
actual certificate of adoption for a third female child (born 
on December [redacted], 1994), there is a copy of a letter from an 
attorney to the appellant, dated in December 1998, which 
shows that at that time, the attorney noted that enclosed was 
a certificate of adoption for the aforementioned child.  In 
addition, a birth certification for the aforementioned child 
shows that the appellant is listed as the mother.  

In the instant case, although the appellant has submitted 
evidence showing that after the veteran's death in 1996, she 
adopted three children, there is no evidence showing that 
these children are the veteran's natural children, his 
stepchildren, or had been adopted by him.  See 38 C.F.R. 
§ 3.57 (2004).  However, the appellant has previously 
reported that she and the veteran had a son who was seriously 
disabled.  In the July 2003 decision letter, the RO informed 
the appellant that if her son had become disabled prior to 
age 18, she could claim him as a dependent.  The RO notified 
the appellant that if she wished to claim her son as a 
dependent, she needed to submit the following information: 
(1) a statement from a physician who knew of the child's 
condition showing the extent of disability, diagnosis, 
prognosis, and date of onset, (2) if the child had ever been 
in an institution for treatment, training, or custodial care, 
send a statement from the institution; the statement should 
explain the child's condition at entrance and discharge and 
should also show whether any improvement occurred or could be 
expected, (3) if the child ever attended school, send a 
statement from a school official showing whether any progress 
occurred or could be expected, (4) if the child had ever been 
employed, send a statement showing dates and amount of 
earnings, and (5) if the above evidence could not be 


supplied, send statements from at least two persons who knew 
of the child's condition at age 18 and after.  The RO also 
requested that the appellant provide a complete date of birth 
and social security number for the child.  Although the 
evidence of record is negative for a reply from the 
appellant, it is the Board's determination that the appellant 
should be given another opportunity to submit the requested 
evidence.  In addition, although the RO apparently considered 
exclusions from the appellant's income for Medicare payments, 
there is no evidence of record showing that the appellant has 
submitted a medical expense report (VA Form 21-8416).  Thus, 
it is the Board's opinion that the appellant should be given 
an opportunity to submit evidence of any unreimbursed medical 
expenses.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should ask the appellant to 
verify her countable income and possible 
exclusions from income for each twelve-
month period from February 14, 2002 (the 
date the RO received her claim for 
nonservice-connected death pension 
benefits) to the present by submitting 
Improved Pension Eligibility Verification 
Reports, Medical Expense Reports, or any 
other appropriate form, for each twelve-
month period.  The appellant should be 
asked to provide copies of any receipts, 
canceled checks, or other evidence that 
could establish that such expenses were 
paid.  In addition, the RO should once 
again ask the appellant to provide a 
complete date of birth and social 
security number for her son, and notify 
her of the information she needs to 
submit if she wishes to claim her son as 
a dependent.  

2.  When the above development has been 
completed, the RO should readjudicate the 
claim.  If such action does not grant the 
benefit claimed, the RO should provide 
the appellant and her representative, if 
any, a supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


